Exhibit 10.1

REPLACEMENT CAPITAL COVENANT, dated as of September 27, 2007 (this “Replacement
Capital Covenant”), by ENBRIDGE ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “Partnership”) in favor of and for the benefit of each Covered
Debtholder (as defined below).

RECITALS


A.                                   THE PARTNERSHIP HAS DULY AUTHORIZED AND
DESIRES TO CAUSE TO BE ISSUED A SERIES OF ITS DEBT SECURITIES DESIGNATED THE
“8.05% FIXED/FLOATING RATE JUNIOR SUBORDINATED NOTES DUE 2067” (THE
“SUBORDINATED NOTES”) UNDER THE SUBORDINATED INDENTURE DATED AS OF SEPTEMBER 27,
2007 (THE “BASE INDENTURE”) BETWEEN THE PARTNERSHIP AND U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE (THE “TRUSTEE”), AS SUPPLEMENTED BY THE FIRST
SUPPLEMENTAL INDENTURE DATED AS OF SEPTEMBER 27, 2007 (THE “SUPPLEMENTAL
INDENTURE” AND, TOGETHER WITH THE BASE INDENTURE, THE “SUBORDINATED INDENTURE”)
BETWEEN THE PARTNERSHIP AND THE TRUSTEE.  ON THE DATE HEREOF, THE PARTNERSHIP IS
ISSUING $400,000,000 AGGREGATE PRINCIPAL AMOUNT OF SUBORDINATED NOTES PURSUANT
TO THE SUBORDINATED INDENTURE, AND AFTER THE DATE HEREOF, THE PARTNERSHIP MAY
ISSUE ADDITIONAL SUBORDINATED NOTES PURSUANT TO THE SUBORDINATED INDENTURE.  FOR
THE AVOIDANCE OF DOUBT, THIS REPLACEMENT CAPITAL COVENANT SHALL APPLY TO ANY AND
ALL SUBORDINATED NOTES SO ISSUED.


B.                                     THIS REPLACEMENT CAPITAL COVENANT IS THE
“REPLACEMENT CAPITAL COVENANT” REFERRED TO IN THE PROSPECTUS SUPPLEMENT, DATED
SEPTEMBER 27, 2007, RELATING TO THE SUBORDINATED NOTES, WHICH SUPPLEMENTS THE
PARTNERSHIP’S PROSPECTUS, DATED JANUARY 17, 2006.


C.                                     THE PARTNERSHIP, IN ENTERING INTO AND
DISCLOSING THE CONTENT OF THIS REPLACEMENT CAPITAL COVENANT IN THE MANNER
PROVIDED BELOW, IS DOING SO WITH THE INTENT THAT THE COVENANTS PROVIDED FOR IN
THIS REPLACEMENT CAPITAL COVENANT BE ENFORCEABLE BY EACH COVERED DEBTHOLDER AND
THAT THE PARTNERSHIP BE ESTOPPED FROM BREACHING OR DISREGARDING THE COVENANTS IN
THIS REPLACEMENT CAPITAL COVENANT, IN EACH CASE TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW.


D.                                    THE PARTNERSHIP ACKNOWLEDGES THAT RELIANCE
BY EACH COVERED DEBTHOLDER UPON THE COVENANTS IN THIS REPLACEMENT CAPITAL
COVENANT IS REASONABLE AND FORESEEABLE BY THE PARTNERSHIP, AND THAT
NON-COMPLIANCE BY THE PARTNERSHIP WITH ITS COVENANTS IN THIS REPLACEMENT CAPITAL
COVENANT COULD RESULT IN DAMAGES TO A COVERED DEBTHOLDER.

NOW, THEREFORE, the Partnership hereby covenants and agrees as follows in favor
of and for the benefit of each Covered Debtholder.

SECTION 1.                                Definitions.  Capitalized terms used
in this Replacement Capital Covenant (including the Recitals) have the meanings
set forth in Schedule I hereto.

SECTION 2.                                Limitations on Repayment, Redemption
and Purchase of Subordinated Notes.  The Partnership hereby promises and
covenants to and for the benefit of each Covered Debtholder that the Partnership
shall not repay, redeem or purchase, and shall not permit any Subsidiary of the
Partnership to purchase, all or any part of the Subordinated Notes, in each
case, on or before the Termination Date, except to the extent that the principal
amount repaid or the applicable redemption or purchase price does not exceed the
sum of the following amounts:

1


--------------------------------------------------------------------------------



(I)                                     THE APPLICABLE PERCENTAGE OF (A) THE
AGGREGATE AMOUNT OF THE NET CASH PROCEEDS THE PARTNERSHIP AND ITS SUBSIDIARIES
HAVE RECEIVED FROM THE SALE OF COMMON UNITS AND SUBORDINATED UNITS AND RIGHTS TO
ACQUIRE UNITS (INCLUDING COMMON UNITS, SUBORDINATED UNITS AND RIGHTS TO ACQUIRE
UNITS SOLD PURSUANT TO THE PARTNERSHIP’S UNIT REINVESTMENT PLAN, DIRECT UNIT
PURCHASE PLAN OR EMPLOYEE BENEFIT PLANS) AND (B) THE AGGREGATE MARKET VALUE OF
ANY COMMON UNITS OR SUBORDINATED UNITS THAT HAVE BEEN ISSUED BY THE PARTNERSHIP
AND ITS SUBSIDIARIES IN CONNECTION WITH THE CONVERSION INTO OR EXCHANGE FOR
COMMON UNITS OR SUBORDINATED UNITS OF ANY CONVERTIBLE OR EXCHANGEABLE
SECURITIES, OTHER THAN, IN THE CASE OF CLAUSE (B), WHERE THE PARTNERSHIP OR ANY
OF ITS SUBSIDIARIES HAS RECEIVED EQUITY CREDIT FROM ANY NRSRO WITH RESPECT TO
SUCH CONVERTIBLE OR EXCHANGEABLE SECURITIES, IN EACH OF CLAUSES (A) AND (B)
SINCE THE MOST RECENT MEASUREMENT DATE (WITHOUT DOUBLE COUNTING PROCEEDS
RECEIVED IN ANY PRIOR MEASUREMENT PERIOD); PLUS


(II)                                  100% OF THE AGGREGATE AMOUNT OF NET CASH
PROCEEDS THE PARTNERSHIP AND ITS SUBSIDIARIES HAVE RECEIVED SINCE THE MOST
RECENT MEASUREMENT DATE (WITHOUT DOUBLE COUNTING PROCEEDS RECEIVED IN ANY PRIOR
MEASUREMENT PERIOD) FROM THE SALE OF REPLACEMENT CAPITAL SECURITIES (OTHER THAN
THE SECURITIES SET FORTH IN CLAUSE (I) ABOVE);

in each case, to Persons other than the Partnership and its Subsidiaries, within
the applicable Measurement Period.  For purposes of this Replacement Capital
Covenant, the term “repay” or “repayment” includes the defeasance by the
Partnership of the Subordinated Notes as well as the satisfaction and discharge
of its obligations under the Subordinated Indenture with respect to the
Subordinated Notes.

SECTION 3.                              Covered Debt.

(A)                                  THE PARTNERSHIP REPRESENTS AND WARRANTS
THAT THE INITIAL COVERED DEBT IS ELIGIBLE DEBT.

(B)                                 ON OR DURING THE 30-DAY PERIOD IMMEDIATELY
PRECEDING ANY REDESIGNATION DATE WITH RESPECT TO THE COVERED DEBT THEN IN
EFFECT, THE PARTNERSHIP SHALL IDENTIFY THE SERIES OF ELIGIBLE DEBT THAT WILL
BECOME THE COVERED DEBT ON AND AFTER SUCH REDESIGNATION DATE IN ACCORDANCE WITH
THE FOLLOWING PROCEDURES:

(I)                                     THE PARTNERSHIP SHALL IDENTIFY EACH
SERIES OF THEN OUTSTANDING LONG-TERM INDEBTEDNESS FOR MONEY BORROWED THAT IS
ELIGIBLE DEBT OF THE PARTNERSHIP;

(II)                                  IF ONLY ONE SERIES OF SUCH THEN
OUTSTANDING LONG-TERM INDEBTEDNESS FOR MONEY BORROWED IS ELIGIBLE DEBT, SUCH
SERIES SHALL BECOME THE COVERED DEBT COMMENCING ON SUCH REDESIGNATION DATE;

(III)                               IF THE PARTNERSHIP HAS MORE THAN ONE
OUTSTANDING SERIES OF LONG-TERM INDEBTEDNESS FOR MONEY BORROWED THAT IS ELIGIBLE
DEBT, THEN THE PARTNERSHIP SHALL IDENTIFY THE SERIES THAT HAS THE LATEST
OCCURRING FINAL MATURITY DATE AS OF THE DATE THE PARTNERSHIP IS APPLYING THE
PROCEDURES IN THIS SECTION 3(B) AND SUCH SERIES SHALL BECOME THE COVERED DEBT ON
SUCH REDESIGNATION DATE;

2


--------------------------------------------------------------------------------


(IV)                              THE SERIES OF OUTSTANDING LONG-TERM
INDEBTEDNESS FOR MONEY BORROWED THAT IS DETERMINED TO BE COVERED DEBT PURSUANT
TO CLAUSE (II) OR (III) ABOVE SHALL BE THE COVERED DEBT FOR PURPOSES OF THIS
REPLACEMENT CAPITAL COVENANT FOR THE PERIOD COMMENCING ON SUCH REDESIGNATION
DATE AND CONTINUING TO BUT NOT INCLUDING THE REDESIGNATION DATE AS OF WHICH A
NEW SERIES OF OUTSTANDING LONG-TERM INDEBTEDNESS IS NEXT DETERMINED TO BE THE
COVERED DEBT PURSUANT TO THE PROCEDURES SET FORTH IN THIS SECTION 3(B); AND

(V)                                 IN CONNECTION WITH SUCH IDENTIFICATION OF A
NEW SERIES OF COVERED DEBT, THE PARTNERSHIP SHALL GIVE THE NOTICE PROVIDED FOR
IN SECTION 3(C) WITHIN THE TIME FRAME PROVIDED FOR IN SUCH SECTION.

NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS REPLACEMENT CAPITAL COVENANT, IF A
SERIES OF ELIGIBLE SENIOR DEBT OF THE PARTNERSHIP HAS BECOME THE COVERED DEBT IN
ACCORDANCE WITH THIS SECTION 3(B), ON THE DATE ON WHICH THE PARTNERSHIP ISSUES A
NEW SERIES OF ELIGIBLE SUBORDINATED DEBT, THEN IMMEDIATELY UPON SUCH ISSUANCE
SUCH NEW SERIES OF ELIGIBLE SUBORDINATED DEBT SHALL BECOME THE COVERED DEBT AND
THE APPLICABLE SERIES OF ELIGIBLE SENIOR DEBT SHALL CEASE TO BE THE COVERED
DEBT.

(C)                                  NOTICE.  IN ORDER TO GIVE EFFECT TO THE
INTENT OF THE PARTNERSHIP DESCRIBED IN RECITAL C, THE PARTNERSHIP COVENANTS THAT

(I)                                     SIMULTANEOUSLY WITH THE EXECUTION OF
THIS REPLACEMENT CAPITAL COVENANT OR AS SOON AS PRACTICABLE AFTER THE DATE
HEREOF, IT SHALL (X) GIVE NOTICE TO THE HOLDERS OF THE INITIAL COVERED DEBT OF
THIS REPLACEMENT CAPITAL COVENANT AND THE RIGHTS GRANTED TO SUCH HOLDERS
HEREUNDER BY DELIVERING (OR CAUSING TO BE DELIVERED) NOTICE OF THE SAME TO THE
TRUSTEE UNDER THE INDENTURE RELATING TO THE INITIAL COVERED DEBT AND TO EACH
SUCH HOLDER AND, TO THE EXTENT ANY SUCH HOLDER HOLDS SUCH INITIAL COVERED DEBT
ON BEHALF OF ANY BENEFICIAL OWNER, APPROPRIATELY INSTRUCT SUCH HOLDER TO PROVIDE
A COPY OF SUCH NOTICE TO SUCH BENEFICIAL OWNER, AND (Y) FILE A COPY OF THIS
REPLACEMENT CAPITAL COVENANT WITH THE COMMISSION AS AN EXHIBIT TO A CURRENT
REPORT ON FORM 8-K (OR ANY SUCCESSOR FORM) UNDER THE SECURITIES EXCHANGE ACT;

(II)                                  SO LONG AS THE PARTNERSHIP IS A REPORTING
ISSUER UNDER THE SECURITIES EXCHANGE ACT, THE PARTNERSHIP SHALL INCLUDE IN EACH
ANNUAL REPORT ON FORM 10-K (OR ANY SUCCESSOR FORM) FILED AFTER THE DATE HEREOF
WITH THE COMMISSION UNDER THE SECURITIES EXCHANGE ACT A DESCRIPTION OF THE
COVENANT SET FORTH IN SECTION 2 AND IDENTIFY THE SERIES OF LONG-TERM
INDEBTEDNESS FOR MONEY BORROWED THAT IS COVERED DEBT AS OF THE DATE SUCH ANNUAL
REPORT ON FORM 10-K (OR ANY SUCCESSOR FORM) IS FILED WITH THE COMMISSION;

(III)                               IF A SERIES OF THE LONG-TERM INDEBTEDNESS
FOR MONEY BORROWED OF THE PARTNERSHIP (1) BECOMES COVERED DEBT OR (2) CEASES TO
BE COVERED DEBT, THE PARTNERSHIP SHALL (X) GIVE NOTICE OF SUCH OCCURRENCE WITHIN
30 DAYS FOLLOWING SUCH OCCURRENCE TO THE HOLDERS OF SUCH LONG-TERM INDEBTEDNESS
FOR MONEY BORROWED IN THE MANNER PROVIDED FOR IN THE INDENTURE OR OTHER
INSTRUMENT UNDER WHICH SUCH

3


--------------------------------------------------------------------------------


LONG-TERM INDEBTEDNESS FOR MONEY BORROWED WAS ISSUED AND (Y) REPORT SUCH CHANGE
IN A CURRENT REPORT ON FORM 8-K (OR ANY SUCCESSOR FORM), WHICH MUST INCORPORATE
BY REFERENCE THIS REPLACEMENT CAPITAL COVENANT, AND IN THE PARTNERSHIP’S NEXT
QUARTERLY REPORT ON FORM 10-Q (OR ANY SUCCESSOR FORM) OR ANNUAL REPORT ON FORM
10-K (OR ANY SUCCESSOR FORM), AS APPLICABLE;

(IV)                              IF, AND ONLY IF, THE PARTNERSHIP CEASES TO BE
A REPORTING COMPANY UNDER THE SECURITIES EXCHANGE ACT, THE PARTNERSHIP SHALL (A)
POST ON ITS WEBSITE (OR ANY OTHER SIMILAR ELECTRONIC PLATFORM GENERALLY
AVAILABLE TO THE PUBLIC) THE INFORMATION OTHERWISE REQUIRED TO BE INCLUDED IN
SECURITIES EXCHANGE ACT FILINGS PURSUANT TO CLAUSES (II) AND (III) OF THIS
SECTION 3(C) AND (B) CAUSE A NOTICE OF THE EXISTENCE OF THIS REPLACEMENT CAPITAL
COVENANT TO BE POSTED ON THE BLOOMBERG SCREEN FOR THE COVERED DEBT OR ANY
SUCCESSOR BLOOMBERG SCREEN AND EACH SIMILAR THIRD-PARTY VENDOR’S SCREEN THE
PARTNERSHIP REASONABLY BELIEVES IS APPROPRIATE (EACH AN “INVESTOR SCREEN”) AND
USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE A HYPERLINK TO A DEFINITIVE
COPY OF THIS REPLACEMENT CAPITAL COVENANT TO BE INCLUDED ON EACH INVESTOR SCREEN
FOR EACH SERIES OF COVERED DEBT, IN EACH CASE TO THE EXTENT PERMITTED BY
BLOOMBERG OR SUCH SIMILAR THIRD-PARTY VENDOR, AS THE CASE MAY BE; AND

(V)                                 PROMPTLY UPON REQUEST BY ANY HOLDER OF
COVERED DEBT, THE PARTNERSHIP SHALL PROVIDE SUCH HOLDER WITH A DEFINITIVE COPY
OF THIS REPLACEMENT CAPITAL COVENANT.

(D)                                 IF AT ANY TIME THE COVERED DEBT IS HELD BY A
TRUST OR OTHER SPECIAL PURPOSE VEHICLE, A HOLDER OF CAPITAL SECURITIES OF SUCH
TRUST OR SPECIAL PURPOSE VEHICLE MAY INSTITUTE A LEGAL PROCEEDING DIRECTLY
AGAINST THE PARTNERSHIP FOR THE ENFORCEMENT OF THIS REPLACEMENT CAPITAL
COVENANT, AND SUCH CAPITAL SECURITIES SHALL BE DEEMED TO BE “COVERED DEBT” SO
LONG AS THE COVERED DEBT HELD BY SUCH TRUST OR OTHER SPECIAL PURPOSE VEHICLE
REMAINS COVERED DEBT.

SECTION 4.                              Termination, Amendment and Waiver.

(A)                                  THE OBLIGATIONS OF THE PARTNERSHIP PURSUANT
TO THIS REPLACEMENT CAPITAL COVENANT SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL
THE EARLIEST DATE (THE “TERMINATION DATE”) TO OCCUR OF

(I)                                     THE DATE ON WHICH ALL OF THE
SUBORDINATED NOTES HAVE BEEN REDEEMED, PURCHASED OR PAID IN FULL IN COMPLIANCE
WITH THE TERMS OF THIS REPLACEMENT CAPITAL COVENANT,

(II)                                  THE DATE, IF ANY, ON WHICH THE HOLDERS OF
A MAJORITY IN PRINCIPAL AMOUNT OF THE THEN-OUTSTANDING SERIES OF COVERED DEBT
CONSENT OR AGREE IN WRITING TO TERMINATE THIS REPLACEMENT CAPITAL COVENANT AND
THE OBLIGATIONS OF THE PARTNERSHIP HEREUNDER,

4


--------------------------------------------------------------------------------


(III)                               THE DATE ON WHICH THE PARTNERSHIP CEASES TO
HAVE ANY SERIES OF OUTSTANDING ELIGIBLE SENIOR DEBT OR ELIGIBLE SUBORDINATED
DEBT (IN EACH CASE WITHOUT GIVING EFFECT TO THE RATING REQUIREMENT IN CLAUSE (B)
OF THE DEFINITION OF EACH SUCH TERM),

(IV)                              THE DATE ON WHICH THE SUBORDINATED NOTES ARE
ACCELERATED AS A RESULT OF AN EVENT OF DEFAULT UNDER THE SUBORDINATED INDENTURE,
AND

(V)                                 THE DATE THAT IS 10 YEARS AFTER THE
SCHEDULED MATURITY DATE.

From and after the Termination Date, the obligations of the Partnership pursuant
to this Replacement Capital Covenant shall be of no further force and effect.

(B)                                 THIS REPLACEMENT CAPITAL COVENANT MAY BE
AMENDED OR SUPPLEMENTED FROM TIME TO TIME BY A WRITTEN INSTRUMENT SIGNED BY THE
PARTNERSHIP WITH THE CONSENT OF THE HOLDERS OF AT LEAST A MAJORITY IN PRINCIPAL
AMOUNT THEN OUTSTANDING OF THE THEN EFFECTIVE SERIES OF COVERED DEBT, PROVIDED
THAT THIS REPLACEMENT CAPITAL COVENANT MAY BE AMENDED OR SUPPLEMENTED FROM TIME
TO TIME BY A WRITTEN INSTRUMENT SIGNED ONLY BY THE PARTNERSHIP (AND WITHOUT THE
CONSENT OF ANY HOLDERS OF THE THEN EFFECTIVE SERIES OF COVERED DEBT) IF ANY OF
THE FOLLOWING APPLY (IT BEING UNDERSTOOD THAT ANY SUCH AMENDMENT OR SUPPLEMENT
MAY FALL INTO ONE OR MORE OF THE FOLLOWING):

(I)                                     SUCH AMENDMENT OR SUPPLEMENT ELIMINATES
COMMON UNITS OR SUBORDINATED UNITS (OR RIGHTS TO ACQUIRE UNITS) AS REPLACEMENT
CAPITAL SECURITIES, IF EITHER (A) THE PARTNERSHIP HAS BEEN ADVISED IN WRITING BY
A NATIONALLY RECOGNIZED INDEPENDENT ACCOUNTING FIRM OR (B) AN ACCOUNTING
STANDARD OR INTERPRETIVE GUIDANCE OF AN EXISTING ACCOUNTING STANDARD BY AN
ORGANIZATION OR REGULATOR THAT HAS RESPONSIBILITY FOR ESTABLISHING OR
INTERPRETING ACCOUNTING STANDARDS IN THE UNITED STATES BECOMES EFFECTIVE SUCH
THAT, IN EACH CASE, THERE IS MORE THAN AN INSUBSTANTIAL RISK THAT THE FAILURE TO
DO SO WOULD RESULT IN A REDUCTION IN THE PARTNERSHIP’S EARNINGS PER COMMON UNIT
OR SUBORDINATED UNIT AS CALCULATED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES IN THE UNITED STATES,

(II)                                  THE EFFECT OF SUCH AMENDMENT OR SUPPLEMENT
IS SOLELY TO IMPOSE ADDITIONAL RESTRICTIONS ON THE ABILITY OF THE PARTNERSHIP OR
ANY OF ITS SUBSIDIARIES TO REPAY, REDEEM OR PURCHASE THE SUBORDINATED NOTES OR
TO IMPOSE ADDITIONAL RESTRICTIONS ON, OR TO ELIMINATE CERTAIN OF, THE TYPES OF
SECURITIES QUALIFYING AS REPLACEMENT CAPITAL SECURITIES AND THE PARTNERSHIP HAS
DELIVERED TO THE HOLDERS OF THE THEN EFFECTIVE SERIES OF COVERED DEBT IN THE
MANNER PROVIDED FOR IN THE INDENTURE OR OTHER INSTRUMENT WITH RESPECT TO SUCH
COVERED DEBT A WRITTEN CERTIFICATE TO THAT EFFECT EXECUTED ON ITS BEHALF BY AN
OFFICER OF THE PARTNERSHIP OR ITS GENERAL PARTNER, OR

(III)                               SUCH AMENDMENT OR SUPPLEMENT IS NOT ADVERSE
TO THE COVERED DEBTHOLDERS AND THE PARTNERSHIP HAS DELIVERED TO THE HOLDERS OF
THE THEN EFFECTIVE SERIES OF COVERED DEBT IN THE MANNER PROVIDED FOR IN THE
INDENTURE OR OTHER

5


--------------------------------------------------------------------------------


INSTRUMENT WITH RESPECT TO SUCH COVERED DEBT A WRITTEN CERTIFICATE EXECUTED ON
ITS BEHALF BY AN OFFICER OF THE PARTNERSHIP OR ITS GENERAL PARTNER STATING THAT
THE PARTNERSHIP HAS DETERMINED THAT SUCH AMENDMENT OR SUPPLEMENT IS NOT ADVERSE
TO THE COVERED DEBTHOLDERS.  FOR THE AVOIDANCE OF DOUBT, AN AMENDMENT OR
SUPPLEMENT THAT ADDS NEW TYPES OF REPLACEMENT CAPITAL SECURITIES OR MODIFIES THE
REQUIREMENTS OF THE REPLACEMENT CAPITAL SECURITIES DESCRIBED HEREIN WOULD NOT BE
ADVERSE TO THE RIGHTS OF THE COVERED DEBTHOLDERS IF, FOLLOWING SUCH AMENDMENT OR
SUPPLEMENT, THIS REPLACEMENT CAPITAL COVENANT WOULD SATISFY CLAUSE (II)(B) OF
THE DEFINITION OF QUALIFYING REPLACEMENT CAPITAL COVENANT.

(C)                                  FOR PURPOSES OF SECTIONS 4(A) AND 4(B), THE
HOLDERS WHOSE CONSENT OR AGREEMENT IS REQUIRED TO TERMINATE, AMEND OR SUPPLEMENT
THIS REPLACEMENT CAPITAL COVENANT OR THE OBLIGATIONS OF THE PARTNERSHIP
HEREUNDER SHALL BE THE HOLDERS OF THE THEN EFFECTIVE COVERED DEBT AS OF A RECORD
DATE ESTABLISHED BY THE PARTNERSHIP THAT IS NOT MORE THAN 60 DAYS PRIOR TO THE
DATE ON WHICH THE PARTNERSHIP PROPOSES THAT SUCH TERMINATION, AMENDMENT OR
SUPPLEMENT BECOMES EFFECTIVE.

SECTION 5.                            Miscellaneous.

(A)                                  THIS REPLACEMENT CAPITAL COVENANT, AND ANY
CLAIM ARISING HEREFROM OR RELATING HERETO, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

(B)                                 THIS REPLACEMENT CAPITAL COVENANT SHALL BE
BINDING UPON THE PARTNERSHIP AND ITS SUCCESSORS AND ASSIGNS (PROVIDED THAT, IN
THE EVENT THAT THE PARTNERSHIP SELLS, CONVEYS, TRANSFERS OR OTHERWISE DISPOSES
OF ALL OR SUBSTANTIALLY ALL ITS ASSETS TO ANY PERSON AND (I) SUCH PERSON ASSUMES
ALL THE OBLIGATIONS OF THE PARTNERSHIP UNDER THE INDENTURE GOVERNING THE THEN
APPLICABLE COVERED DEBT AND THE SUBORDINATED INDENTURE, (II) SUCH PERSON ASSUMES
ALL THE OBLIGATIONS OF THE PARTNERSHIP UNDER THIS REPLACEMENT CAPITAL COVENANT
AND (III) THE PARTNERSHIP IS RELEASED FROM ITS OBLIGATIONS UNDER THE INDENTURE
GOVERNING THE THEN APPLICABLE COVERED DEBT AND THE SUBORDINATED INDENTURE, THE
PARTNERSHIP SHALL BE RELEASED FROM ALL ITS OBLIGATIONS HEREUNDER) AND SHALL
INURE TO THE BENEFIT OF THE COVERED DEBTHOLDERS AS THEY EXIST FROM TIME TO TIME
(IT BEING UNDERSTOOD AND AGREED BY THE PARTNERSHIP THAT IF ANY PERSON WHO IS A
COVERED DEBTHOLDER INITIATES A CLAIM OR PROCEEDING TO ENFORCE ITS RIGHTS UNDER
THIS REPLACEMENT CAPITAL COVENANT AFTER THE PARTNERSHIP HAS VIOLATED ONE OR MORE
OF ITS COVENANTS IN SECTION 2 AND BEFORE THE SERIES OF LONG-TERM INDEBTEDNESS
FOR MONEY BORROWED HELD BY SUCH COVERED DEBTHOLDER IS NO LONGER COVERED DEBT,
SUCH PERSON’S RIGHTS UNDER THIS REPLACEMENT CAPITAL COVENANT SHALL NOT TERMINATE
BY REASON OF SUCH SERIES OF LONG-TERM INDEBTEDNESS FOR MONEY BORROWED CEASING TO
BE COVERED DEBT UNTIL THE TERMINATION OF SUCH CLAIM OR PROCEEDING).  OTHER THAN
THE COVERED DEBTHOLDERS AS PROVIDED IN THE PREVIOUS SENTENCE, NO OTHER PERSON
SHALL HAVE ANY RIGHTS UNDER THIS REPLACEMENT CAPITAL COVENANT OR BE DEEMED A
THIRD PARTY BENEFICIARY OF OR ENTITLED TO RELY ON THIS REPLACEMENT CAPITAL
COVENANT.  IN PARTICULAR, NO HOLDER OF THE SUBORDINATED NOTES IS A THIRD PARTY
BENEFICIARY OF THIS REPLACEMENT CAPITAL COVENANT, IT BEING UNDERSTOOD THAT THE
RIGHTS OF THE HOLDERS OF THE SUBORDINATED NOTES ARE SET FORTH IN THE
SUBORDINATED INDENTURE.

6


--------------------------------------------------------------------------------


(C)                                  ALL DEMANDS, NOTICES, REQUESTS AND OTHER
COMMUNICATIONS TO THE PARTNERSHIP UNDER THIS REPLACEMENT CAPITAL COVENANT SHALL
BE DEEMED TO HAVE BEEN DULY GIVEN AND MADE IF IN WRITING AND

(I)                                     IF SERVED BY PERSONAL DELIVERY UPON THE
PARTNERSHIP, ON THE DAY SO DELIVERED (OR, IF SUCH DAY IS NOT A BUSINESS DAY, THE
NEXT SUCCEEDING BUSINESS DAY),

(II)                                  IF DELIVERED BY REGISTERED POST OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR SENT TO THE PARTNERSHIP BY A
NATIONAL OR INTERNATIONAL COURIER SERVICE, ON THE DATE OF RECEIPT BY THE
PARTNERSHIP (OR, IF SUCH DATE OF RECEIPT IS NOT A BUSINESS DAY, THE NEXT
SUCCEEDING BUSINESS DAY), OR

(III)                               IF SENT BY TELECOPIER, ON THE DAY
TELECOPIED, OR IF NOT A BUSINESS DAY, THE NEXT SUCCEEDING BUSINESS DAY, PROVIDED
THAT THE TELECOPY IS PROMPTLY CONFIRMED BY TELEPHONE CONFIRMATION THEREOF,

and in each case to the Partnership at the address set forth below, or at such
other address as the Partnership may thereafter notify to Covered Debtholders or
post on its website as the address for notices under this Replacement Capital
Covenant:

If to the Partnership, to:

Enbridge Energy Partners, L.P.

1100 Louisiana, Suite 3300

Houston, Texas 77002

Attn: Corporate Secretary

Telephone: 713-821-2000

Telecopy:  713-821-2229.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Partnership has caused this Replacement Capital Covenant
to be duly executed and delivered, as of the day and year first above written.

ENBRIDGE ENERGY PARTNERS, L.P.

 

 

 

By:

ENBRIDGE ENERGY MANAGEMENT, L.L.C.

 

 

as delegate of Enbridge Energy Company, Inc.,

 

 

its General Partner

 

 

 

By:

/s/ MARK A. MAKI

 

 

 

Name: Mark A. Maki

 

 

Title: Vice President - Finance

 

 

(Duly Authorized Officer)

 

Signature Page to Replacement Capital Covenant


--------------------------------------------------------------------------------


SCHEDULE I

Definitions

“Alternative Payment Mechanism” means, with respect to any Qualifying Capital
Securities, provisions in the related transaction documents that require the
Partnership, in its discretion, to issue (or use Commercially Reasonable Efforts
to issue) one or more types of APM Qualifying Securities raising eligible
proceeds at least equal to the deferred Distributions on such Qualifying Capital
Securities and to apply the proceeds to pay unpaid Distributions on such
Qualifying Capital Securities, commencing on the earlier of (x) the first
Distribution Date after commencement of a deferral period on which the
Partnership pays current Distributions on such Qualifying Capital Securities and
(y) the fifth anniversary of the commencement of such deferral period, and that:

(A)                                  DEFINE “ELIGIBLE PROCEEDS” TO MEAN, FOR
PURPOSES OF SUCH ALTERNATIVE PAYMENT MECHANISM, THE NET PROCEEDS (AFTER
UNDERWRITERS’ OR PLACEMENT AGENTS’ FEES, COMMISSIONS OR DISCOUNTS AND OTHER
EXPENSES RELATING TO THE ISSUANCE OR SALE) THAT THE PARTNERSHIP HAS RECEIVED
DURING THE 180 DAYS PRIOR TO THE RELATED DISTRIBUTION DATE FROM THE ISSUANCE OF
APM QUALIFYING SECURITIES TO PERSONS OTHER THAN THE PARTNERSHIP OR ANY OF ITS
SUBSIDIARIES, UP TO THE PREFERRED CAP IN THE CASE OF APM QUALIFYING SECURITIES
THAT ARE QUALIFYING PREFERRED UNITS, SUBJECT TO THE COMMON CAP, THE PREFERRED
CAP AND THE SHARE CAP, AS APPLICABLE (EACH AS DEFINED BELOW);

(B)                                 PERMIT THE PARTNERSHIP TO PAY CURRENT
DISTRIBUTIONS ON ANY DISTRIBUTION DATE OUT OF ANY SOURCE OF FUNDS BUT (X)
REQUIRE THE PARTNERSHIP TO PAY DEFERRED DISTRIBUTIONS ONLY OUT OF ELIGIBLE
PROCEEDS AND (Y) PROHIBIT THE PARTNERSHIP FROM PAYING DEFERRED DISTRIBUTIONS OUT
OF ANY SOURCE OF FUNDS OTHER THAN ELIGIBLE PROCEEDS (OTHER THAN FOLLOWING AN
ACCELERATION OF SUCH SECURITIES OR THE OCCURRENCE OF THE FINAL MATURITY
THEREOF);

(C)                                  IF DEFERRAL OF DISTRIBUTIONS CONTINUES FOR
MORE THAN ONE YEAR (OR SUCH SHORTER PERIOD AS IS PROVIDED IN THE TERMS OF THE
QUALIFYING CAPITAL SECURITIES), REQUIRE THE PARTNERSHIP AND ITS SUBSIDIARIES NOT
TO REDEEM OR PURCHASE ANY SECURITIES THAT RANK PARI PASSU WITH OR JUNIOR TO THE
MOST SENIOR ISSUABLE APM QUALIFYING SECURITIES THAT THE PARTNERSHIP HAS ISSUED
TO SETTLE DEFERRED DISTRIBUTIONS IN RESPECT TO THAT DEFERRAL PERIOD UNTIL AT
LEAST ONE YEAR AFTER ALL DEFERRED DISTRIBUTIONS HAVE BEEN PAID (A “REPURCHASE
RESTRICTION”);

(D)                                 LIMIT THE OBLIGATION OF THE PARTNERSHIP TO
ISSUE (OR USE COMMERCIALLY REASONABLE EFFORTS TO ISSUE) APM QUALIFYING
SECURITIES TO:

(I)                                     IN THE CASE OF APM QUALIFYING SECURITIES
THAT ARE COMMON UNITS OR SUBORDINATED UNITS AND RIGHTS TO ACQUIRE UNITS, EITHER
(X) DURING THE FIRST FIVE YEARS OF ANY DEFERRAL PERIOD OR (Y) WITH RESPECT TO
DEFERRED DISTRIBUTIONS ATTRIBUTABLE TO THE FIRST FIVE YEARS OF ANY DEFERRAL
PERIOD (PROVIDED THAT SUCH LIMITATION SHALL NOT APPLY AFTER THE NINTH
ANNIVERSARY OF THE COMMENCEMENT OF ANY

S-1


--------------------------------------------------------------------------------


DEFERRAL PERIOD), TO A NUMBER OF COMMON UNITS, SUBORDINATED UNITS AND UNITS
PURCHASABLE UPON THE EXERCISE OF ANY RIGHTS TO ACQUIRE UNITS, WHICH, IN THE
AGGREGATE, DOES NOT EXCEED 2% OF THE OUTSTANDING NUMBER OF COMMON UNITS AND
SUBORDINATED UNITS (THE “COMMON CAP”); AND

(II)                                  IN THE CASE OF APM QUALIFYING SECURITIES
THAT ARE QUALIFYING PREFERRED UNITS, AN AMOUNT FROM THE ISSUANCE THEREOF
PURSUANT TO THE RELATED ALTERNATIVE PAYMENT MECHANISM (INCLUDING AT ANY POINT IN
TIME FROM ALL PRIOR ISSUANCES THEREOF PURSUANT TO SUCH ALTERNATIVE PAYMENT
MECHANISM) EQUAL TO 25% OF THE LIQUIDATION OR PRINCIPAL AMOUNT OF THE QUALIFYING
CAPITAL SECURITIES THAT ARE THE SUBJECT OF THE RELATED ALTERNATIVE PAYMENT
MECHANISM (THE “PREFERRED CAP”);

(E)                                  IN THE CASE OF QUALIFYING CAPITAL
SECURITIES OTHER THAN QUALIFYING PREFERRED UNITS, INCLUDE A BANKRUPTCY CLAIM
LIMITATION PROVISION; AND

(F)                                    PERMIT THE PARTNERSHIP, AT ITS OPTION, TO
PROVIDE THAT IF THE PARTNERSHIP IS INVOLVED IN A MERGER, CONSOLIDATION,
AMALGAMATION, BINDING UNIT EXCHANGE OR CONVEYANCE, TRANSFER OR LEASE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS TO ANY OTHER PERSON OR A SIMILAR TRANSACTION (A
“BUSINESS COMBINATION”) WHERE IMMEDIATELY AFTER THE CONSUMMATION OF THE BUSINESS
COMBINATION MORE THAN 50% OF THE SURVIVING OR RESULTING OR TRANSFEREE ENTITY’S
VOTING SECURITIES IS OWNED BY PERSONS OTHER THAN THE EQUITYHOLDERS IN THE
PARTNERSHIP IMMEDIATELY PRIOR TO GIVING EFFECT TO THE BUSINESS COMBINATION, THEN
CLAUSES (A), (B) AND (C) ABOVE WILL NOT APPLY TO ANY DEFERRAL PERIOD THAT IS
TERMINATED ON THE NEXT DISTRIBUTION DATE FOLLOWING THE DATE OF CONSUMMATION OF
THE BUSINESS COMBINATION; PROVIDED (AND IT BEING UNDERSTOOD) THAT:

(I)                                     THE ALTERNATIVE PAYMENT MECHANISM MAY AT
THE DISCRETION OF THE PARTNERSHIP INCLUDE A UNIT CAP LIMITING THE ISSUANCE OF
APM QUALIFYING SECURITIES CONSISTING OF COMMON UNITS, OR SUBORDINATED UNITS AND
QUALIFYING WARRANTS, IN EACH CASE TO A MAXIMUM ISSUANCE CAP TO BE SET AT THE
DISCRETION OF THE PARTNERSHIP; PROVIDED THAT SUCH MAXIMUM ISSUANCE CAP WILL BE
SUBJECT TO THE PARTNERSHIP’S AGREEMENT TO USE COMMERCIALLY REASONABLE EFFORTS TO
INCREASE THE MAXIMUM ISSUANCE CAP WHEN REACHED AND (X) SIMULTANEOUSLY SATISFY
ITS FUTURE FIXED OR CONTINGENT OBLIGATIONS UNDER OTHER SECURITIES AND DERIVATIVE
INSTRUMENTS THAT PROVIDE FOR SETTLEMENT OR PAYMENT IN COMMON UNITS OR
SUBORDINATED UNITS OR (Y) IF THE PARTNERSHIP CANNOT INCREASE THE MAXIMUM
ISSUANCE CAP AS CONTEMPLATED IN THE PRECEDING CLAUSE, BY REQUESTING THE BOARD TO
ADOPT A RESOLUTION FOR UNITHOLDER VOTE AT A UNITHOLDERS MEETING TO BE HELD
WITHIN THE NEXT 12 MONTHS TO INCREASE THE NUMBER OF UNITS OF AUTHORIZED COMMON
UNITS OR SUBORDINATED UNITS FOR PURPOSES OF SATISFYING ITS OBLIGATIONS TO PAY
DEFERRED DISTRIBUTIONS;

(II)                                  THE PARTNERSHIP SHALL NOT BE OBLIGATED TO
ISSUE (OR USE COMMERCIALLY REASONABLE EFFORTS TO ISSUE) APM QUALIFYING
SECURITIES FOR SO LONG AS A MARKET DISRUPTION EVENT HAS OCCURRED AND IS
CONTINUING;

(III)                               IF, DUE TO A MARKET DISRUPTION EVENT OR
OTHERWISE, THE PARTNERSHIP IS ABLE TO RAISE AND APPLY SOME, BUT NOT ALL, OF THE
ELIGIBLE PROCEEDS NECESSARY TO

S-2


--------------------------------------------------------------------------------


PAY ALL DEFERRED DISTRIBUTIONS ON ANY DISTRIBUTION DATE, THE PARTNERSHIP WILL
APPLY ANY AVAILABLE ELIGIBLE PROCEEDS TO PAY ACCRUED AND UNPAID DISTRIBUTIONS ON
THE APPLICABLE DISTRIBUTION DATE IN CHRONOLOGICAL ORDER SUBJECT TO THE COMMON
CAP, THE PREFERRED CAP, AND ANY MAXIMUM ISSUANCE CAP REFERRED TO ABOVE, AS
APPLICABLE; AND

(IV)                              IF THE PARTNERSHIP HAS OUTSTANDING MORE THAN
ONE CLASS OR SERIES OF SECURITIES UNDER WHICH IT IS OBLIGATED TO SELL A TYPE OF
APM QUALIFYING SECURITIES AND APPLY SOME PART OF THE PROCEEDS TO THE PAYMENT OF
DEFERRED DISTRIBUTIONS, THEN ON ANY DATE AND FOR ANY PERIOD THE AMOUNT OF NET
PROCEEDS RECEIVED BY THE PARTNERSHIP FROM THOSE SALES AND AVAILABLE FOR PAYMENT
OF DEFERRED DISTRIBUTIONS ON SUCH SECURITIES SHALL BE APPLIED TO SUCH SECURITIES
ON A PRO RATA BASIS UP TO THE COMMON CAP, THE PREFERRED CAP AND ANY MAXIMUM
ISSUANCE CAP REFERRED TO ABOVE, AS APPLICABLE, IN PROPORTION TO THE TOTAL
AMOUNTS THAT ARE DUE ON SUCH SECURITIES.

“APM Qualifying Securities” means, with respect to an Alternative Payment
Mechanism, any Debt Exchangeable for Preferred Equity or any Mandatory Trigger
Provision, one or more of the following (as designated in the transaction
documents for any Qualifying Capital Securities that include an Alternative
Payment Mechanism or a Mandatory Trigger Provision or for any Debt Exchangeable
for Preferred Equity):

(A)                                  COMMON UNITS OR SUBORDINATED UNITS; OR

(B)                                 QUALIFYING WARRANTS; AND

(C)                                  QUALIFYING PREFERRED UNITS;

in each case, of the Partnership;

provided that if the APM Qualifying Securities for any Alternative Payment
Mechanism, any Debt Exchangeable for Preferred Equity or any Mandatory Trigger
Provision include both Common Units, Subordinated Units and Qualifying Warrants,
such Alternative Payment Mechanism, Debt Exchangeable for Preferred Equity or
Mandatory Trigger Provision may permit, but need not require, the Partnership to
issue Qualifying Warrants.

“Applicable Percentage” means:

(a)                                  200% with respect to any repayment,
redemption or purchase prior to the Scheduled Maturity Date; and

(b)                                 400% with respect to any repayment,
redemption or purchase on or after the Scheduled Maturity Date.

“Bankruptcy Claim Limitation Provision” means, with respect to any Qualifying
Capital Securities that have an Alternative Payment Mechanism or a Mandatory
Trigger Provision, provisions that, upon any liquidation, dissolution, winding
up or reorganization or in connection

S-3


--------------------------------------------------------------------------------


with any insolvency, receivership or proceeding under any bankruptcy law with
respect to the Partnership, limit the claim of the holders of such Qualifying
Capital Securities to Distributions that accumulate during (a) any deferral
period, in the case of Qualifying Capital Securities that have an Alternative
Payment Mechanism, or (b) any period in which the Partnership fails to satisfy
one or more financial tests set forth in the terms of such securities or related
transaction agreements, in the case of Qualifying Capital Securities having a
Mandatory Trigger Provision, to:


(I)                                     IN THE CASE OF QUALIFYING CAPITAL
SECURITIES HAVING AN ALTERNATIVE PAYMENT MECHANISM OR MANDATORY TRIGGER
PROVISION WITH RESPECT TO WHICH THE APM QUALIFYING SECURITIES DO NOT INCLUDE
QUALIFYING PREFERRED UNITS, 25% OF THE STATED OR PRINCIPAL AMOUNT OF SUCH
SECURITIES THEN OUTSTANDING; AND


(II)                                  IN THE CASE OF ANY OTHER QUALIFYING
CAPITAL SECURITIES, AN AMOUNT NOT IN EXCESS OF THE SUM OF (X) THE AMOUNT OF
ACCUMULATED AND UNPAID DISTRIBUTIONS (INCLUDING COMPOUNDED AMOUNTS) THAT RELATE
TO THE EARLIEST TWO YEARS OF THE PORTION OF THE DEFERRAL PERIOD FOR WHICH
DISTRIBUTIONS HAVE NOT BEEN PAID AND (Y) AN AMOUNT EQUAL TO THE EXCESS, IF ANY,
OF THE PREFERRED CAP OVER THE AGGREGATE AMOUNT OF NET PROCEEDS FROM THE SALE OF
QUALIFYING PREFERRED UNITS THAT THE PARTNERSHIP HAS APPLIED TO PAY SUCH
DISTRIBUTIONS PURSUANT TO THE ALTERNATIVE PAYMENT MECHANISM OR THE MANDATORY
TRIGGER PROVISION, PROVIDED THAT THE HOLDERS OF SUCH SECURITIES ARE DEEMED TO
AGREE THAT, TO THE EXTENT THE REMAINING CLAIM EXCEEDS THE AMOUNT SET FORTH IN
SUBCLAUSE (X), THE AMOUNT THEY RECEIVE IN RESPECT OF SUCH EXCESS SHALL NOT
EXCEED THE AMOUNT THEY WOULD HAVE RECEIVED HAD THE CLAIM FOR SUCH EXCESS RANKED
PARI PASSU WITH THE INTERESTS OF THE HOLDERS, IF ANY, OF QUALIFYING PREFERRED
UNITS.

“Base Indenture” has the meaning specified in Recital A.

“Board” means the Board of Directors of the General Partner or any authorized
committee of the Board of Directors of the General Partner or any directors
and/or officers of the General Partner to whom such Board of Directors or such
committee shall have duly delegated its authority to act hereunder.  If the
Partnership shall change its form of entity to other than a limited partnership,
the references to the Board of Directors of the General Partner shall mean the
Board of Directors (or other comparable governing body) of the Partnership.

“Business Day” means each day other than (a) a Saturday or Sunday or (b)(i) a
day on which banking institutions in Houston, Texas or The City of New York are
authorized or required by law or executive order to remain closed or, (ii) a day
on or after October 1, 2017, that is not a London business day.  A “London
business day” is any Business Day on which dealings in deposits in U.S. dollars
are transacted in the London interbank market.

“Commercially Reasonable Efforts” means, for purposes of selling APM Qualifying
Securities, commercially reasonable efforts to complete the offer and sale of
APM Qualifying Securities to third parties that are not Subsidiaries of the
Partnership in public offerings or

S-4


--------------------------------------------------------------------------------


private placements.  The Partnership shall not be considered to have made
commercially reasonable efforts to effect a sale of APM Qualifying Securities if
the Partnership determines not to pursue or complete such sale due to pricing,
coupon, dividend rate or dilution considerations on such securities.

“Commission” means the United States Securities and Exchange Commission.

“Common Cap” has the meaning specified in the paragraph (d)(i) of the definition
of Alternative Payment Mechanism.

“Common Units” means (i) common limited partnership interests of the
Partnership, including, without limitation, those interests described as Common
Units, Class C Units or I-Units in the Partnership’s partnership agreement, and
(ii) interests of the Partnership possessing substantially similar
characteristics, provided that such interests (A) are perpetual, with no
prepayment obligation on the part of the Partnership, whether at the election of
the holder or otherwise, and (B) other than any Subordinated Units, are (at the
time of issuance and thereafter) the most junior and subordinated securities
issuable by the Partnership, with liquidation rights limited to a share of the
Partnership’s assets, if any, remaining after satisfaction in full of all
creditors and of all holders of any other equity securities of the Partnership
that rank senior to the Common Units.

“Covered Debt” means (a) at the date of this Replacement Capital Covenant and
continuing to but not including the first Redesignation Date, the Initial
Covered Debt and (b) thereafter, commencing with each Redesignation Date and
continuing to but not including the next succeeding Redesignation Date, the
Eligible Debt identified pursuant to Section 3(b) as the Covered Debt for such
period.

“Covered Debtholder” means each Person (whether a Holder or a beneficial owner
holding through a participant in a clearing agency) that buys, holds or sells
long-term indebtedness for money borrowed of the Partnership of a series during
the period that such series of long-term indebtedness for money borrowed is
Covered Debt and after the procedures provided for in Sections 3(c)(i)(x) and
3(c)(iii)(1), or Section 3(c)(iv), as applicable, have been completed with
respect to the designation of such series of long-term indebtedness for money
borrowed as Covered Debt.

“Debt Exchangeable for Equity” means Debt Exchangeable for Common Equity or Debt
Exchangeable for Preferred Equity.

“Debt Exchangeable for Common Equity” means a security or combination of
securities (together in this definition, “such securities”) that:

(A)                                  GIVES THE HOLDER A BENEFICIAL INTEREST IN
(I) A FRACTIONAL INTEREST IN A UNIT PURCHASE CONTRACT FOR A COMMON UNIT OR
SUBORDINATED UNIT THAT WILL BE SETTLED IN THREE YEARS OR LESS, WITH THE NUMBER
OF COMMON UNITS OR SUBORDINATED UNITS PURCHASABLE PURSUANT TO SUCH UNIT PURCHASE
CONTRACT TO BE WITHIN A RANGE ESTABLISHED AT THE TIME OF ISSUANCE OF SUCH
SECURITIES, SUBJECT TO CUSTOMARY ANTI-DILUTION ADJUSTMENTS AND (II) DEBT

S-5


--------------------------------------------------------------------------------


SECURITIES OF THE PARTNERSHIP THAT ARE NOT REDEEMABLE AT THE OPTION OF THE
PARTNERSHIP OR THE HOLDER THEREOF PRIOR TO THE SETTLEMENT OF THE UNIT PURCHASE
CONTRACTS;

(B)                                 PROVIDES THAT THE INVESTORS DIRECTLY OR
INDIRECTLY GRANT TO THE PARTNERSHIP A SECURITY INTEREST IN SUCH DEBT SECURITIES
AND THEIR PROCEEDS (INCLUDING ANY SUBSTITUTE COLLATERAL PERMITTED UNDER THE
TRANSACTION DOCUMENTS) TO SECURE THE INVESTORS’ DIRECT OR INDIRECT OBLIGATION TO
PURCHASE COMMON UNITS OR SUBORDINATED UNITS PURSUANT TO SUCH UNIT PURCHASE
CONTRACTS;

(C)                                  INCLUDES A REMARKETING FEATURE PURSUANT TO
WHICH SUCH DEBT SECURITIES ARE REMARKETED TO NEW INVESTORS COMMENCING NOT LATER
THAN 30 DAYS PRIOR TO THE SETTLEMENT DATE OF THE PURCHASE CONTRACT; AND

(D)                                 PROVIDES FOR THE PROCEEDS RAISED IN THE
REMARKETING TO BE USED TO PURCHASE COMMON UNITS OR SUBORDINATED UNITS UNDER THE
UNIT PURCHASE CONTRACTS AND, IF THERE HAS NOT BEEN A SUCCESSFUL REMARKETING BY
THE SETTLEMENT DATE OF THE PURCHASE CONTRACT, PROVIDES THAT THE UNIT PURCHASE
CONTRACTS WILL BE SETTLED BY THE PARTNERSHIP EXERCISING ITS REMEDIES AS A
SECURED PARTY WITH RESPECT TO ITS DEBT SECURITIES OR OTHER COLLATERAL DIRECTLY
OR INDIRECTLY PLEDGED BY INVESTORS IN THE DEBT EXCHANGEABLE FOR COMMON EQUITY.

“Debt Exchangeable for Preferred Equity” means a security or combination of
securities (together in this definition, “such securities”) that:

(A)                                  GIVES THE HOLDER A BENEFICIAL INTEREST IN
(I) SUBORDINATED DEBT SECURITIES OF THE PARTNERSHIP THAT INCLUDE A PROVISION
REQUIRING THE PARTNERSHIP TO ISSUE (OR USE COMMERCIALLY REASONABLE EFFORTS TO
ISSUE) ONE OR MORE TYPES OF APM QUALIFYING SECURITIES RAISING PROCEEDS AT LEAST
EQUAL TO THE DEFERRED DISTRIBUTIONS ON SUCH SUBORDINATED DEBT SECURITIES
COMMENCING NOT LATER THAN THE FIFTH ANNIVERSARY OF THE COMMENCEMENT OF SUCH
DEFERRAL PERIOD AND THAT ARE THE MOST JUNIOR SUBORDINATED DEBT OF THE
PARTNERSHIP (OR RANK PARI PASSU WITH THE MOST JUNIOR SUBORDINATED DEBT OF THE
PARTNERSHIP) (IN THIS DEFINITION, “SUBORDINATED DEBT”) AND (II) A FRACTIONAL
INTEREST IN A UNIT PURCHASE CONTRACT FOR A SHARE OF QUALIFYING PREFERRED UNITS
OF THE PARTNERSHIP THAT RANKS PARI PASSU WITH OR JUNIOR TO ALL OTHER PREFERRED
UNITS OF THE PARTNERSHIP (IN THIS DEFINITION, “PREFERRED UNITS”);

(B)                                 PROVIDES THAT THE INVESTORS DIRECTLY OR
INDIRECTLY GRANT TO THE PARTNERSHIP A SECURITY INTEREST IN SUCH SUBORDINATED
DEBT SECURITIES AND THEIR PROCEEDS (INCLUDING ANY SUBSTITUTE COLLATERAL
PERMITTED UNDER THE TRANSACTION DOCUMENTS) TO SECURE THE INVESTORS’ DIRECT OR
INDIRECT OBLIGATION TO PURCHASE PREFERRED UNITS OF THE PARTNERSHIP PURSUANT TO
SUCH UNIT PURCHASE CONTRACTS;

(C)                                  INCLUDES A REMARKETING FEATURE PURSUANT TO
WHICH THE SUBORDINATED DEBT OF THE PARTNERSHIP IS REMARKETED TO NEW INVESTORS
COMMENCING NOT LATER THAN THE FIRST DISTRIBUTION DATE THAT IS AT LEAST FIVE
YEARS AFTER THE DATE OF ISSUANCE OF SECURITIES OR EARLIER IN THE EVENT OF AN
EARLY SETTLEMENT EVENT BASED ON: (I) THE DISSOLUTION OF THE PARTNERSHIP OR (II)
ONE OR MORE FINANCIAL TESTS SET FORTH IN THE TERMS OF THE INSTRUMENT GOVERNING
SUCH DEBT EXCHANGEABLE FOR PREFERRED EQUITY;

S-6


--------------------------------------------------------------------------------


(D)                                 PROVIDES FOR THE PROCEEDS RAISED IN THE
REMARKETING TO BE USED TO PURCHASE PREFERRED UNITS OF THE PARTNERSHIP UNDER THE
UNIT PURCHASE CONTRACTS AND, IF THERE HAS NOT BEEN A SUCCESSFUL REMARKETING BY
THE FIRST DISTRIBUTION DATE THAT IS SIX YEARS AFTER THE DATE OF ISSUANCE OF SUCH
SECURITIES, PROVIDES THAT THE UNIT PURCHASE CONTRACTS WILL BE SETTLED BY THE
PARTNERSHIP EXERCISING ITS REMEDIES AS A SECURED PARTY WITH RESPECT TO ITS
SUBORDINATED DEBT SECURITIES OR OTHER COLLATERAL DIRECTLY OR INDIRECTLY PLEDGED
BY INVESTORS IN THE DEBT EXCHANGEABLE FOR PREFERRED EQUITY;

(E)                                  IS SUBJECT TO A QUALIFYING REPLACEMENT
CAPITAL COVENANT THAT WILL APPLY TO SUCH SECURITIES AND PREFERRED UNITS, AND
WILL NOT INCLUDE DEBT EXCHANGEABLE FOR EQUITY AS A REPLACEMENT CAPITAL SECURITY;
AND

(F)                                    AFTER THE ISSUANCE OF SUCH PREFERRED
UNITS, PROVIDES THE HOLDERS OF SUCH SECURITIES WITH A BENEFICIAL INTEREST IN
SUCH PREFERRED UNITS.

“Distribution Date” means, as to any securities or combination of securities,
the dates on which periodic Distributions on such securities are scheduled to be
made.

“Distribution Period” means, as to any securities or combination of securities,
each period from and including the issue date or a Distribution Date, as
applicable, for such securities to but not including the next succeeding
Distribution Date for such securities.

“Distributions” means, as to a security or combination of securities, interest
payments or other income distributions to the holders thereof that are not
Subsidiaries of the Partnership.

“Eligible Debt” means, at any time, Eligible Subordinated Debt or, if no
Eligible Subordinated Debt is then outstanding, Eligible Senior Debt.

“Eligible Senior Debt” means, at any time, each series of outstanding unsecured
long-term indebtedness for money borrowed of the Partnership that (a) upon a
bankruptcy, liquidation, dissolution or winding up of the Partnership, ranks
most senior among the Partnership’s then outstanding classes of unsecured
indebtedness for money borrowed, (b) is then assigned a rating by at least one
NRSRO (provided that this clause (b) shall apply on a Redesignation Date only if
on such date the Partnership has outstanding senior long-term indebtedness for
money borrowed that satisfies the requirements of clauses (a), (c), (d), (e) and
(f) that is then assigned a rating by at least one NRSRO), (c) has an
outstanding principal amount of not less than $100,000,000, (d) was issued
through or with the assistance of a commercial or investment banking firm or
firms acting as underwriters, initial purchasers or placement or distribution
agents, (e) has a remaining life to maturity of not less than five years and (f)
is not issued pursuant to, or governed by, an instrument that contains any
provisions that would preclude the holder thereof from relying upon the promise
in the Replacement Capital Covenant.  For purposes of this definition as applied
to securities with a CUSIP number, each issuance of long-term indebtedness for
money borrowed that has (or, if such indebtedness is held by a trust or other
intermediate entity established directly or indirectly by the Partnership, the
securities of such intermediate entity that have) a separate CUSIP number shall
be deemed to be a series of the Partnership’s long-term indebtedness for money
borrowed that is separate from each other series of such indebtedness.

S-7


--------------------------------------------------------------------------------


“Eligible Subordinated Debt” means, at any time, each series of the
Partnership’s then-outstanding unsecured long-term indebtedness for money
borrowed that (a) upon a bankruptcy, liquidation, dissolution or winding up of
the Partnership, ranks senior to the Subordinated Notes and subordinate to the
Partnership’s then outstanding series of unsecured indebtedness for money
borrowed that ranks most senior, (b) is then assigned a rating by at least one
NRSRO (provided that this clause (b) shall apply on a Redesignation Date only if
on such date the Partnership has outstanding subordinated long-term indebtedness
for money borrowed that satisfies the requirements in clauses (a), (c), (d), (e)
and (f) that is then assigned a rating by at least one NRSRO), (c) has an
outstanding principal amount of not less than $100,000,000, (d) was issued
through or with the assistance of a commercial or investment banking firm or
firms acting as underwriters, initial purchasers or placement or distribution
agents, (e) has a remaining life to maturity of not less than five years and (f)
is not issued pursuant to, or governed by, an instrument that contains any
provisions that would preclude the holder thereof from relying upon the promise
in the Replacement Capital Covenant.  For purposes of this definition as applied
to securities with a CUSIP number, each issuance of long-term indebtedness for
money borrowed that has (or, if such indebtedness is held by a trust or other
intermediate entity established directly or indirectly by the Partnership, the
securities of such intermediate entity that have) a separate CUSIP number shall
be deemed to be a series of the Partnership’s long-term indebtedness for money
borrowed that is separate from each other series of such indebtedness.

“Final Repayment Date” means the “Final Repayment Date” as defined in and as
determined under the Subordinated Indenture (including after giving effect to
any extension election by the Partnership pursuant to the extension provisions
in Section 2.2(b) of the Supplemental Indenture).

“General Partner” means Enbridge Energy Company, Inc., a Delaware corporation,
and its successors as general partner of the Partnership or Enbridge Energy
Management, L.L.C., a Delaware limited liability company, as the delegate of the
power to manage and control the business and affairs of the Partnership pursuant
to the Delegation of Control Agreement, dated October 17, 2001, among Enbridge
Energy Management, L.L.C. and Enbridge Energy Company, Inc., as the same may be
amended from time to time, and successors of Enbridge Energy Management, L.L.C.
as delegate of the General Partner.

“Holder” means, as to the Covered Debt then in effect, each record holder of
such Covered Debt as reflected on the securities register maintained by or on
behalf of the Partnership with respect to such Covered Debt and each beneficial
owner of such Covered Debt holding such Covered Debt through a participant in a
clearing agency.

“Initial Covered Debt” means the Partnership’s 6.30% senior notes due 2034.

“Intent-Based Replacement Disclosure” means, as to any security or combination
of securities, that the issuer has publicly stated its intention, either in the
prospectus or other offering document under which such securities were initially
offered for sale or in filings with the Commission made by the issuer under the
Securities Exchange Act prior to or contemporaneously with the issuance of such
securities, that the issuer or its Subsidiaries will redeem or purchase such
securities only with the proceeds (or an applicable percentage of

S-8


--------------------------------------------------------------------------------


proceeds) or Market Value of replacement capital securities that have terms and
provisions at the time of redemption or purchase that receive as much or more
equity credit than the securities then being redeemed or purchased, raised
within 180 days prior to the applicable redemption or purchase date.

“Investor Screen” has the meaning specified in Section 3(c)(iv).

“Mandatory Trigger Provision” means, as to any Qualifying Capital Securities,
provisions in the terms thereof or of the related transaction agreements that:

(A)                                  REQUIRE, OR AT ITS OPTION IN THE CASE OF
NON-CUMULATIVE PERPETUAL PREFERRED UNITS, PERMIT, THE ISSUER OF SUCH QUALIFYING
CAPITAL SECURITIES TO MAKE PAYMENT OF DISTRIBUTIONS ON SUCH SECURITIES ONLY
PURSUANT TO THE ISSUE AND SALE OF APM QUALIFYING SECURITIES WITHIN TWO YEARS OF
A FAILURE OF THE ISSUER TO SATISFY ONE OR MORE FINANCIAL TESTS SET FORTH IN THE
TERMS OF SUCH QUALIFYING CAPITAL SECURITIES OR RELATED TRANSACTION AGREEMENTS
(FOR THE AVOIDANCE OF DOUBT, PAYMENT OF SUCH DISTRIBUTIONS WITH CASH FROM ANY
SOURCE OTHER THAN APM QUALIFYING SECURITIES IS NOT PERMITTED IMMEDIATELY
FOLLOWING THE FAILURE OF THE ISSUER TO SATISFY SUCH FINANCIAL TEST(S)), IN AN
AMOUNT SUCH THAT THE NET PROCEEDS OF SUCH SALE ARE AT LEAST EQUAL TO THE AMOUNT
OF UNPAID DISTRIBUTIONS ON SUCH QUALIFYING CAPITAL SECURITIES (INCLUDING WITHOUT
LIMITATION ALL DEFERRED AND ACCUMULATED AMOUNTS), AND IN EITHER CASE REQUIRE THE
APPLICATION OF THE NET PROCEEDS OF SUCH SALE TO PAY SUCH UNPAID DISTRIBUTIONS,
PROVIDED THAT (I) SUCH MANDATORY TRIGGER PROVISION SHALL LIMIT THE ISSUANCE AND
SALE OF COMMON UNITS, SUBORDINATED UNITS AND QUALIFYING WARRANTS THE PROCEEDS OF
WHICH MAY BE APPLIED TO PAY SUCH DISTRIBUTIONS PURSUANT TO SUCH PROVISION TO THE
COMMON CAP, UNLESS THE MANDATORY TRIGGER PROVISION REQUIRES SUCH ISSUANCE AND
SALE WITHIN ONE YEAR OF SUCH FAILURE, AND (II) THE AMOUNT OF QUALIFYING
PREFERRED UNITS THE NET PROCEEDS OF WHICH THE ISSUER MAY APPLY TO PAY SUCH
DISTRIBUTIONS PURSUANT TO SUCH PROVISION MAY NOT EXCEED THE PREFERRED CAP;

(B)                                 OTHER THAN IN THE CASE OF NON-CUMULATIVE
PREFERRED UNITS, IF THE PROVISIONS DESCRIBED IN CLAUSE (A) DO NOT REQUIRE SUCH
ISSUANCE AND SALE WITHIN ONE YEAR OF SUCH FAILURE, PROHIBIT THE ISSUER AND ANY
OF ITS SUBSIDIARIES FROM REPURCHASING ANY SECURITIES THAT ARE PARI PASSU WITH OR
JUNIOR TO ITS RESPECTIVE APM QUALIFYING SECURITIES, THE PROCEEDS OF WHICH WERE
USED TO PAY DEFERRED DISTRIBUTIONS SINCE SUCH FAILURE BEFORE THE DATE SIX MONTHS
AFTER THE ISSUER APPLIES THE NET PROCEEDS OF THE SALES DESCRIBED IN CLAUSE (A)
TO PAY SUCH UNPAID DISTRIBUTIONS IN FULL;

(C)                                  OTHER THAN IN THE CASE OF NON-CUMULATIVE
PERPETUAL PREFERRED UNITS, INCLUDE A BANKRUPTCY CLAIM LIMITATION PROVISION; AND

(D)                                 PROHIBIT THE ISSUER OF SUCH SECURITIES FROM
REDEEMING OR PURCHASING ANY OF ITS SECURITIES RANKING UPON THE LIQUIDATION,
DISSOLUTION OR WINDING UP OF THE ISSUER JUNIOR TO OR PARI PASSU WITH ANY APM
QUALIFYING SECURITIES THE PROCEEDS OF WHICH WERE USED TO SETTLE DEFERRED
INTEREST DURING THE RELEVANT DEFERRAL PERIOD PRIOR TO THE DATE SIX MONTHS AFTER
THE ISSUER APPLIES THE NET PROCEEDS OF THE SALES DESCRIBED IN CLAUSE (A) ABOVE
TO PAY SUCH DEFERRED DISTRIBUTIONS IN FULL;

S-9


--------------------------------------------------------------------------------


provided (and it being understood) that:

(A)                                  THE ISSUER WILL NOT BE OBLIGATED TO ISSUE
(OR USE COMMERCIALLY REASONABLE EFFORTS TO ISSUE) ANY SUCH APM QUALIFYING
SECURITIES FOR SO LONG AS A MARKET DISRUPTION EVENT HAS OCCURRED AND IS
CONTINUING;

(B)                                 IF, DUE TO A MARKET DISRUPTION EVENT OR
OTHERWISE, THE ISSUER IS ABLE TO RAISE AND APPLY SOME, BUT NOT ALL, OF THE
ELIGIBLE PROCEEDS NECESSARY TO PAY ALL DEFERRED DISTRIBUTIONS ON ANY
DISTRIBUTION DATE, THE ISSUER WILL APPLY ANY AVAILABLE ELIGIBLE PROCEEDS TO PAY
ACCRUED AND UNPAID DISTRIBUTIONS ON THE APPLICABLE DISTRIBUTION DATE IN
CHRONOLOGICAL ORDER SUBJECT TO THE COMMON CAP AND PREFERRED CAP, AS APPLICABLE;
AND

(C)                                  IF THE ISSUER HAS OUTSTANDING MORE THAN ONE
CLASS OR SERIES OF SECURITIES UNDER WHICH IT IS OBLIGATED TO SELL A TYPE OF ANY
SUCH APM QUALIFYING SECURITIES AND APPLIES SOME PART OF THE PROCEEDS TO THE
PAYMENT OF DEFERRED DISTRIBUTIONS, THEN ON ANY DATE AND FOR ANY PERIOD THE
AMOUNT OF NET PROCEEDS RECEIVED BY THE ISSUER FROM THOSE SALES AND AVAILABLE FOR
PAYMENT OF DEFERRED DISTRIBUTIONS ON SUCH SECURITIES SHALL BE APPLIED TO SUCH
SECURITIES ON A PRO RATA BASIS UP TO THE COMMON CAP AND THE PREFERRED CAP, AS
APPLICABLE, IN PROPORTION TO THE TOTAL AMOUNTS THAT ARE DUE ON SUCH SECURITIES.

No remedy other than Permitted Remedies will arise by the terms of such
securities or related transaction agreements in favor of the holders of such
securities as a result of the issuer’s failure to pay Distributions because of
the Mandatory Trigger Provision or as a result of the issuer’s exercise of its
rights under an Optional Deferral Provision until Distributions have been
deferred for one or more Distribution Periods that total together at least ten
years.

“Market Disruption Event” means the occurrence or existence of any of the
following events or sets of circumstances:

(A)                                  THE PARTNERSHIP WOULD BE REQUIRED TO OBTAIN
THE CONSENT OR APPROVAL OF ITS UNITHOLDERS OR A REGULATORY BODY (INCLUDING,
WITHOUT LIMITATION, ANY SECURITIES EXCHANGE) OR GOVERNMENTAL AUTHORITY TO ISSUE
OR SELL APM QUALIFYING SECURITIES AND SUCH CONSENT OR APPROVAL HAS NOT YET BEEN
OBTAINED NOTWITHSTANDING THE PARTNERSHIP’S COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN SUCH CONSENT OR APPROVAL, OR A REGULATORY AUTHORITY INSTRUCTS THE
PARTNERSHIP NOT TO SELL OR OFFER FOR SALE APM QUALIFYING SECURITIES AT SUCH
TIME;

(B)                                 TRADING IN SECURITIES GENERALLY (OR IN THE
PARTNERSHIP’S COMMON UNITS OR ANY PREFERRED UNITS OF THE PARTNERSHIP) ON THE NEW
YORK STOCK EXCHANGE OR ANY OTHER NATIONAL SECURITIES EXCHANGE OR
OVER-THE-COUNTER MARKET ON WHICH THE COMMON UNITS AND/OR THE PARTNERSHIP’S
PREFERRED UNITS ARE THEN LISTED OR TRADED SHALL HAVE BEEN SUSPENDED OR THE
SETTLEMENT OF SUCH TRADING GENERALLY SHALL HAVE BEEN MATERIALLY DISRUPTED OR
MINIMUM PRICES SHALL HAVE BEEN ESTABLISHED ON ANY SUCH EXCHANGE OR MARKET BY THE
COMMISSION, BY THE RELEVANT EXCHANGE OR BY ANY OTHER REGULATORY BODY OR
GOVERNMENTAL BODY HAVING JURISDICTION, AND THE ESTABLISHMENT OF SUCH MINIMUM
PRICES MATERIALLY DISRUPTS OR OTHERWISE HAS A MATERIAL ADVERSE EFFECT ON TRADING
IN, OR THE ISSUANCE AND SALE OF, COMMON UNITS AND/OR SUCH PREFERRED UNITS;

S-10


--------------------------------------------------------------------------------


(C)                                  A BANKING MORATORIUM SHALL HAVE BEEN
DECLARED BY THE FEDERAL OR STATE AUTHORITIES OF THE UNITED STATES AND SUCH
MORATORIUM MATERIALLY DISRUPTS OR OTHERWISE HAS A MATERIAL ADVERSE EFFECT ON
TRADING IN, OR THE ISSUANCE AND SALE OF, THE APM QUALIFYING SECURITIES;

(D)                                 A MATERIAL DISRUPTION SHALL HAVE OCCURRED IN
COMMERCIAL BANKING OR SECURITIES SETTLEMENT OR CLEARANCE SERVICES IN THE UNITED
STATES AND SUCH DISRUPTION MATERIALLY DISRUPTS OR OTHERWISE HAS A MATERIAL
ADVERSE EFFECT ON TRADING IN, OR THE ISSUANCE AND SALE OF, THE APM QUALIFYING
SECURITIES;

(E)                                  THE UNITED STATES SHALL HAVE BECOME ENGAGED
IN HOSTILITIES, THERE SHALL HAVE BEEN AN ESCALATION IN HOSTILITIES INVOLVING THE
UNITED STATES, THERE SHALL HAVE BEEN A DECLARATION OF A NATIONAL EMERGENCY OR
WAR BY THE UNITED STATES OR THERE SHALL HAVE OCCURRED ANY OTHER NATIONAL OR
INTERNATIONAL CALAMITY OR CRISIS AND SUCH EVENT MATERIALLY DISRUPTS OR OTHERWISE
HAS A MATERIAL ADVERSE EFFECT ON TRADING IN, OR THE ISSUANCE AND SALE OF, THE
APM QUALIFYING SECURITIES;

(F)                                    THERE SHALL HAVE OCCURRED SUCH A MATERIAL
ADVERSE CHANGE IN GENERAL DOMESTIC OR INTERNATIONAL ECONOMIC, POLITICAL OR
FINANCIAL CONDITIONS, INCLUDING WITHOUT LIMITATION AS A RESULT OF TERRORIST
ACTIVITIES, AND SUCH CHANGE MATERIALLY DISRUPTS OR OTHERWISE HAS A MATERIAL
ADVERSE EFFECT ON TRADING IN, OR THE ISSUANCE AND SALE OF, THE APM QUALIFYING
SECURITIES;

(G)                                 AN EVENT OCCURS AND IS CONTINUING AS A
RESULT OF WHICH THE OFFERING DOCUMENT FOR SUCH OFFER AND SALE OF APM QUALIFYING
SECURITIES WOULD, IN THE REASONABLE JUDGMENT OF THE PARTNERSHIP, CONTAIN AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING AND
EITHER (A) THE DISCLOSURE OF THAT EVENT AT SUCH TIME, IN THE REASONABLE JUDGMENT
OF THE PARTNERSHIP, IS NOT OTHERWISE REQUIRED BY LAW AND WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE BUSINESS OF THE PARTNERSHIP OR (B) THE DISCLOSURE RELATES
TO A PREVIOUSLY UNDISCLOSED PROPOSED OR PENDING MATERIAL BUSINESS TRANSACTION,
THE DISCLOSURE OF WHICH WOULD IMPEDE THE ABILITY OF THE PARTNERSHIP TO
CONSUMMATE SUCH TRANSACTION, PROVIDED THAT NO SINGLE SUSPENSION PERIOD
CONTEMPLATED BY THIS PARAGRAPH (G) SHALL EXCEED 90 CONSECUTIVE DAYS AND MULTIPLE
SUSPENSION PERIODS CONTEMPLATED BY THIS PARAGRAPH (G) SHALL NOT EXCEED AN
AGGREGATE OF 180 DAYS IN ANY 360-DAY PERIOD; OR

(H)                                 THE PARTNERSHIP REASONABLY BELIEVES, FOR
REASONS OTHER THAN THOSE REFERRED TO IN PARAGRAPH (G) ABOVE, THAT THE OFFERING
DOCUMENT FOR SUCH OFFER AND SALE OF APM QUALIFYING SECURITIES WOULD NOT BE IN
COMPLIANCE WITH LAW OR A RULE OR REGULATION OF THE COMMISSION AND THE
PARTNERSHIP IS UNABLE TO COMPLY WITH SUCH LAW OR RULE OR REGULATION OR SUCH
COMPLIANCE IS UNDULY BURDENSOME, PROVIDED THAT NO SINGLE SUSPENSION PERIOD
CONTEMPLATED BY THIS PARAGRAPH (H) SHALL EXCEED 90 CONSECUTIVE DAYS AND MULTIPLE
SUSPENSION PERIODS CONTEMPLATED BY THIS PARAGRAPH (H) SHALL NOT EXCEED AN
AGGREGATE OF 180 DAYS IN ANY 360-DAY PERIOD.

The definition of “Market Disruption Event” as used in any Qualifying Capital
Securities may include less than all of the paragraphs outlined above, as
determined by the Partnership at

S-11


--------------------------------------------------------------------------------


the time of issuance of such securities, and in the case of clauses (a), (b),
(c) and (d), as applicable to a circumstance where the Partnership would
otherwise endeavor to issue preferred units, shall be limited to circumstances
affecting markets where the preferred units of the Partnership trade or where a
listing for its trading is being sought.

“Market Value” means, on any date, the closing sale price per Common Unit (or if
no closing sale price is reported, the average of the bid and ask prices or, if
more than one in either case, the average of the average bid and the average ask
prices) on that date as reported in composite transactions by the New York Stock
Exchange or, if the Common Units are not then listed on the New York Stock
Exchange, as reported by the principal U.S. securities exchange on which the
Common Units are traded or quoted; if the Common Units are not either listed or
quoted on any U.S. securities exchange on the relevant date, the Market Value
will be the average of the mid-point of the bid and ask prices for the Common
Units on the relevant date submitted by at least three nationally recognized
independent investment banking firms selected by the Partnership for this
purpose or, in the event such bid and ask prices are not available and in the
case of Subordinated Units and Rights to acquire Units, a value determined by a
nationally recognized independent investment banking firm selected by the Board
for this purpose.

“Measurement Date” means, with respect to any payment, redemption or purchase of
Subordinated Notes (a) on or prior to the Scheduled Maturity Date, the date that
is 180 days prior to delivery of notice of such payment or redemption or prior
to the date of such purchase and (b) after the Scheduled Maturity Date, the date
that is 90 days prior to delivery of notice of such payment or redemption or
prior to the date of such purchase.

“Measurement Period” means the period from the Measurement Date to the related
notice date or purchase date.  Measurement Periods cannot run concurrently.

“Non-Cumulative” means, with respect to any securities, that the Partnership may
elect not to make any number of periodic Distributions without any remedy
arising under the terms of the securities or related agreements in favor of the
holders, other than one or more Permitted Remedies.  Securities that include an
Alternative Payment Mechanism shall also be deemed to be Non-Cumulative for all
purposes of this Replacement Capital Covenant.

“NRSRO” means any nationally recognized statistical rating organization within
the meaning of Section 3(a)(62) of the Securities Exchange Act.

“Optional Deferral Provision” means, as to any securities, a provision in the
terms thereof or of the related transaction agreements to the effect that
either:

(A)                                  (I) THE ISSUER OF SUCH SECURITIES MAY, IN
ITS SOLE DISCRETION, DEFER IN WHOLE OR IN PART PAYMENT OF DISTRIBUTIONS ON SUCH
SECURITIES FOR ONE OR MORE CONSECUTIVE DISTRIBUTION PERIODS OF UP TO FIVE YEARS
OR, IF A MARKET DISRUPTION EVENT IS CONTINUING, TEN YEARS, WITHOUT ANY REMEDY
OTHER THAN PERMITTED REMEDIES AND (II) SUCH SECURITIES ARE SUBJECT TO AN
ALTERNATIVE PAYMENT MECHANISM (PROVIDED THAT SUCH ALTERNATIVE PAYMENT MECHANISM
NEED NOT APPLY DURING THE FIRST FIVE YEARS OF ANY DEFERRAL PERIOD AND NEED NOT
INCLUDE A COMMON CAP, PREFERRED CAP, BANKRUPTCY CLAIM LIMITATION PROVISION OR
REPURCHASE RESTRICTION); OR

S-12


--------------------------------------------------------------------------------


(B)                                 THE ISSUER OF SUCH SECURITIES MAY, IN ITS
SOLE DISCRETION, DEFER OR SKIP IN WHOLE OR IN PART PAYMENT OF DISTRIBUTIONS ON
SUCH SECURITIES FOR ONE OR MORE CONSECUTIVE DISTRIBUTION PERIODS UP TO AT LEAST
TEN YEARS, WITHOUT ANY REMEDY OTHER THAN PERMITTED REMEDIES.

“Partnership” has the meaning specified in the introduction to this instrument.

“Permitted Remedies” means, with respect to any securities, one or more of the
following remedies:

(A)                                  RIGHTS IN FAVOR OF THE HOLDERS OF SUCH
SECURITIES PERMITTING SUCH HOLDERS TO ELECT ONE OR MORE DIRECTORS OF THE ISSUER
(INCLUDING ANY SUCH RIGHTS REQUIRED BY THE LISTING REQUIREMENTS OF ANY
SECURITIES EXCHANGE ON WHICH SUCH SECURITIES MAY BE LISTED OR TRADED), OR

(B)                                 COMPLETE OR PARTIAL PROHIBITIONS ON THE
ISSUER PAYING DISTRIBUTIONS ON OR REPURCHASING COMMON UNITS, SUBORDINATED UNITS
OR OTHER SECURITIES THAT RANK PARI PASSU WITH OR JUNIOR AS TO DISTRIBUTIONS TO
SUCH SECURITIES FOR SO LONG AS DISTRIBUTIONS ON SUCH SECURITIES, INCLUDING
UNPAID DISTRIBUTIONS, REMAIN UNPAID.

“Person” means any individual, corporation, partnership, joint venture, trust,
limited liability company, corporation or other entity, unincorporated
organization or government or any agency or political subdivision thereof.

“Preferred Cap” has the meaning specified in paragraph (d)(ii) of the definition
of Alternative Payment Mechanism.

“Qualifying Capital Securities” means securities or combinations of securities
(other than Common Units, Subordinated Units or Rights to acquire Units and
securities convertible into or exchangeable for Common Units or Subordinated
Units) that in the determination of the Board, reasonably construing the
definitions and other terms of this Replacement Capital Covenant, meet one of
the following criteria:

(i)                                     in connection with any repayment,
redemption or purchase of Subordinated Notes on or prior to the date that is 50
years prior to the Final Repayment Date:

(A)                              securities issued by the Partnership that (1)
rank pari passu with or junior to the Subordinated Notes upon the liquidation,
dissolution or winding up of the Partnership, (2) have no maturity or a maturity
of at least 55 years and (3) either (x) are subject to a Qualifying Replacement
Capital Covenant and have an Optional Deferral Provision, or (y) have an
Optional Deferral Provision and a Mandatory Trigger Provision;

(B)                                securities issued by the Partnership that (1)
rank pari passu with or junior to other preferred units of the Partnership, (2)
have no maturity or a maturity of at least 40 years, (3) are subject to
Intent-Based Replacement Disclosure and (4) have a Mandatory Trigger Provision
and an Optional Deferral Provision; or

S-13


--------------------------------------------------------------------------------


(C)                                securities issued by the Partnership that (1)
would rank junior to all of the senior and subordinated debt of the Partnership
other than the Subordinated Notes, (2) have a Mandatory Trigger Provision and an
Optional Deferral Provision and (3) have no maturity or a maturity of at least
55 years and are subject to Intent-Based Replacement Disclosure;

(D)                               cumulative preferred units issued by the
Partnership that (1) has no prepayment obligation on the part of the issuer
thereof, whether at the election of the holders or otherwise, and (2)(a) has no
maturity or a maturity of at least 55 years and (b) is subject to a Qualifying
Replacement Capital Covenant; or

(E)                                 Non-Cumulative Qualifying Preferred Units;
or

(ii)                                  in connection with any repayment,
redemption or purchase of Subordinated Notes after the date that is 50 years
prior to the Final Repayment Date:

(A)                              all securities described under clause (i) of
this definition;

(B)                                securities issued by the Partnership that (1)
rank pari passu with or junior to the Subordinated Notes upon a liquidation,
dissolution or winding up of the Partnership, (2) have an Optional Deferral
Provision, (3) have no maturity or a maturity of at least 55 years and (4) are
subject to Intent-Based Replacement Disclosure;

(C)                                securities issued by the Partnership that (1)
rank pari passu with or junior to the Subordinated Notes upon a liquidation,
dissolution or winding-up of the Partnership, (2) have no maturity or a maturity
of at least 35 years and (3)(a) have an Optional Deferral Provision and are
subject to a Qualifying Replacement Capital Covenant or (b) have a Mandatory
Trigger Provision and an Optional Deferral Provision; or

(D)                               other securities issued by the Partnership
that (1) rank upon a liquidation, dissolution or winding-up of the Partnership
either (a) pari passu with or junior to the Subordinated Notes or (b) pari passu
with the claims of the Partnership’s trade creditors and junior to all of the
Partnership’s long-term indebtedness for money borrowed (other than the
Partnership’s long-tern indebtedness for money borrowed from time to time
outstanding that by its terms ranks pari passu with such securities on a
liquidation, dissolution or winding-up of the Partnership), and (2) either (a)
have no maturity or a maturity of at least 40 years, are subject to Intent-Based
Replacement Disclosure and have a Mandatory Trigger Provision and an Optional
Deferral Provision or (b) have no maturity or a maturity of at least 25 years,
are subject to a Qualified Replacement Capital Covenant and have a Mandatory
Trigger Provision and an Optional Deferral Provision;

provided, however, that if any of the securities described in the foregoing
clauses (i) and (ii) is structured at the time of issuance with a distribution
rate step-up (whether interest or dividend) of more than 25 basis points prior
to the 25th anniversary of such issuance, then such security shall

S-14


--------------------------------------------------------------------------------


be subject to a replacement capital covenant that will remain in effect until at
least the Scheduled Maturity Date and that is otherwise substantially similar to
this Replacement Capital Covenant.

It is acknowledged that, as of the date hereof, securities issued by a master
limited partnership containing an Alternative Payment Mechanism or a Mandatory
Trigger Provision have not been approved as Qualifying Capital Securities by all
of the NRSROs.  As a result, such securities will not be issued or considered as
Qualifying Capital Securities until there is prior written approval from all
NRSROs then maintaining a credit rating on such issuer.

“Qualifying Preferred Units” means non-cumulative perpetual preferred units
issued by the Partnership that (a) contractually rank pari passu with or junior
to all other preferred units of the Partnership and contain no remedies as a
consequence of non-payment of Distributions other than Permitted Remedies and
(b) either (i) are subject to Intent-Based Replacement Disclosure and have a
provision that prohibits the Partnership from paying any Distributions thereon
upon its failure to satisfy one or more financial tests set forth therein or
(ii) are subject to a Qualifying Replacement Capital Covenant; provided,
however, that if such preferred units include Intent-Based Replacement
Disclosure and are structured at the time of issuance with a distribution rate
step-up of more than 25 basis points prior to the 25th anniversary of such
issuance, then such preferred units shall, in lieu of Intent-Based Replacement
Disclosure, be subject to a replacement capital covenant that will remain in
effect until at least the Scheduled Maturity Date and that is otherwise
substantially similar to this Replacement Capital Covenant.

“Qualifying Replacement Capital Covenant” means (i) a replacement capital
covenant substantially similar to this Replacement Capital Covenant or (ii) a
replacement capital covenant, as identified by the Board, acting in good faith
and in its reasonable discretion and reasonably construing the definitions and
other terms of this Replacement Capital Covenant, (a) entered into by the
Partnership at a time when the Partnership is a reporting company under the
Securities Exchange Act and (b) that restricts the Partnership and its
Subsidiaries from repaying, redeeming or purchasing identified securities except
to the extent of the applicable percentage of the net proceeds (or Market Value)
of specified replacement capital securities that have terms and provisions at
the time of repayment, redemption or purchase that receive as much or more
equity credit than the securities then being repaid, redeemed or purchased,
raised within the 180 day period prior to the applicable repayment, redemption
or purchase date.

“Qualifying Warrants” means net settled warrants to purchase Common Units or
Subordinated Units that have an exercise price greater than the current Market
Value of the Partnership’s Common Units or Subordinated Units as of their date
of issuance, that do not entitle the Partnership to redeem for cash and the
holders of such warrants are not entitled to require the Partnership to
repurchase for cash in any circumstance.

“Redesignation Date” means, as to the Covered Debt in effect at any time, the
earliest of (a) the date that is two years prior to the final maturity date of
such Covered Debt, (b) if such Covered Debt is to be repaid, redeemed or
purchased by the Partnership or any Subsidiary of the Partnership either in
whole or in part with the consequence that, after giving effect to such
repayment, redemption or purchase, the outstanding principal amount of such
Covered Debt is less than $100,000,000, the applicable repayment, redemption or
purchase date and (c) if such

S-15


--------------------------------------------------------------------------------


Covered Debt is not Eligible Subordinated Debt, the date on which the
Partnership issues Eligible Subordinated Debt.

“Replacement Capital Covenant” has the meaning specified in the introduction to
this instrument.

“Replacement Capital Securities” means

(A)                                  COMMON UNITS, SUBORDINATED UNITS AND RIGHTS
TO ACQUIRE UNITS;

(B)                                 DEBT EXCHANGEABLE FOR EQUITY; AND

(C)                                  QUALIFYING CAPITAL SECURITIES.

“Repurchase Restriction” has the meaning specified in paragraph (c) of the
definition of Alternative Payment Mechanism.

“Rights to acquire Units” includes any right to acquire Common Units or
Subordinated Units.

“Scheduled Maturity Date” means the “Scheduled Maturity Date” as defined in and
as determined under the Subordinated Indenture (including after giving effect to
any extension election(s) by the Partnership pursuant to the extension
provisions in Section 2.2(a) of the Supplemental Indenture.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Subordinated Indenture” has the meaning specified in Recital A.

“Subordinated Notes” has the meaning specified in Recital A.

“Subordinated Units” means limited partnership interests of the Partnership that
rank pari passu with or junior to the Common Units of the Partnership either
upon the liquidation, dissolution or winding up of the Partnership or with
respect to distributions from the Partnership, provided that such interests are
perpetual, with no prepayment obligation on the part of the Partnership, whether
at the election of the holder or otherwise.

“Subsidiary” means, at any time, any Person the units, shares of stock or other
ownership interests of which having ordinary voting power to elect a majority of
the board of directors or other managers of such Person are at the time owned,
or the management or policies of which are otherwise at the time controlled,
directly or indirectly through one or more intermediaries (including other
Subsidiaries) or both, by another Person.

“Supplemental Indenture” has the meaning specified in the introduction to this
instrument.

“Termination Date” has the meaning specified in Section 4(a).

S-16


--------------------------------------------------------------------------------


“Units” means Common Units or Subordinated Units, or any combination of the
foregoing, as applicable.

S-17


--------------------------------------------------------------------------------